[exhibitno1012020long-ter001.jpg]
2020 Long-Term Incentive Program Denny’s Corporation Restricted Stock Unit 203
East Main Street Award Certificate Spartanburg, SC 29319 (“Grantee”), Denny’s
Corporation (the “Company”) has granted to you a restricted stock unit award
(the “Award”) denominated in a number of restricted stock units (the “Restricted
Stock Units”). The terms and conditions relating to the Restricted Stock Units
are set forth in this Award Certificate. The Restricted Stock Units are rights
that entitle you to earn shares of the Company’s $0.01 par value common stock
(“Shares”), on a one-for-one basis. The Award is granted under the Denny’s
Corporation 2017 Omnibus Incentive Plan (the “Plan”). By accepting the Award,
you shall be deemed to have agreed to the terms and conditions set forth in this
Award Certificate. The Restricted Stock Units will vest (become non-forfeitable)
in full on May 20, 2022, subject to your continued employment with the Company
through such date, unless vesting is accelerated under Section 2 or Section 3 of
the attached Terms and Conditions in the event of certain employment
terminations or a change in control. The number of Restricted Stock Units
covered by your Award will be determined as follows:  Value of Restricted Stock
Units (“Value”):  Number of Restricted Stock Units = Value/$10.701 or RSU’s2
This Award is governed by the terms of the Plan and the Program Description, and
subject to the Terms and Conditions on the following page. Capitalized terms
used herein and not otherwise defined shall have the meanings assigned to such
terms in the Plan. Grant Date: May 20, 2020 Jill Van Pelt Senior Vice President,
Human Resources For Denny’s Corporation 1 The average closing market price per
Share for the 90 days ending in the Grant Date. 2 Rounded up to nearest whole
share



--------------------------------------------------------------------------------



 
[exhibitno1012020long-ter002.jpg]
TERMS AND CONDITIONS 1. Vesting and Forfeiture of Award. The Award will vest and
become non-forfeitable in full on May 20, 2022 (the “Regular Vesting Date”),
subject to accelerated vesting under certain circumstances as provided in
Section 2 and Section 3 below. Notwithstanding anything contained in the Plan to
the contrary, if Grantee’s employment with the Company terminates for any reason
other than as set forth in paragraph (a) or (b) of Section 2 below, Grantee
shall forfeit all of Grantee’s right, title and interest in and to any unvested
Restricted Stock Units as of the date of termination of employment. In addition,
if Grantee’s employment is terminated by the Company for Cause, Grantee shall
also forfeit any vested Restricted Stock Units that have not yet been converted
to Shares. The Restricted Stock Units which vest on the Regular Vesting Date
shall convert into Shares and be paid within 30 days following the Regular
Vesting Date. 2. Vesting Under Certain Employment Terminations. The Award shall
be subject to accelerated vesting in connection with a termination of employment
under certain circumstances, as set forth below. (a) Upon Grantee’s termination
of employment with the Company due to death or Disability, a pro rata portion of
the Restricted Stock Units to the extent then outstanding and not previously
vested will vest and become non-forfeitable (the pro rata portion shall be
determined by multiplying the number of Restricted Stock Units covered by your
Award by a fraction, the numerator of which is the number of days elapsed from
the Grant Date to the employment termination date, and the denominator of which
is 730 (as so determined, the “Pro Rata Amount”)). The vested Restricted Stock
Units shall convert into Shares and be paid out as provided in Section 4. A
Grantee’s employment with the Company shall be terminated upon the Grantee being
Disabled. (b) In event of Grantee’s termination of employment with the Company
by the Grantee due to Retirement (as defined below), the Pro Rata Amount (as
defined in Section 2(a) above) of the Restricted Stock Units to the extent then
outstanding and not previously vested will vest and become non-forfeitable as of
the Regular Vesting Date, provided Grantee has not engaged in any Restricted
Activities with a Competitor (each as defined below) prior to the Regular
Vesting Date. The vested Restricted Stock Units shall convert into Shares and be
paid out as provided in Section 4.2 For purposes of this Award Certificate:
“Retirement” means Grantee’s voluntary resignation or termination of employment
without Cause on or after attainment of age 55, provided that the sum of
Grantee’s age and years of service with the Company is equal to or greater than
70. “Restricted Activities” means with respect to a Competitor, accepting
employment, 2 In the event of a termination due to Retirement, the Grantee must
comply with the non-competition requirement through the Regular Vesting Date in
order to receive the accelerated amount. Also, settlement is delayed to the
Regular Vesting Date.



--------------------------------------------------------------------------------



 
[exhibitno1012020long-ter003.jpg]
serving on a board of directors or otherwise being engaged as a consultant or
advisor. “Competitor” means any restaurant chain in the family dining segment,
including but not limited to, IHOP, Bob Evans, Friendly’s, Cracker Barrel,
Perkins, FRISCH’s Restaurants, Village Inn, Coco’s, Carrows, and Shoney’s. 3.
Change in Control. Upon a Change in Control of the Company, the Restricted Stock
Units to the extent then outstanding and not previously vested will vest and
become non-forfeitable. Any vested Restricted Stock Units shall convert into
Shares and be paid out within 30 days following the Change in Control. 4.
Settlement of Restricted Stock Units. Except as otherwise provided in this
Section 4 or in Section 6, vested Restricted Stock Units shall convert into
Shares and be paid out within 30 days following the Regular Vesting Date
(including, without limitation, in the event of Retirement). Notwithstanding the
preceding sentence, to the extent any Restricted Stock Units are not subject to
a “substantial risk of forfeiture (within the meaning of Section 409A of the
Code), such Restricted Stock Units shall convert into Shares and be paid out on
an accelerated basis within 30 days following any of the following events, to
the extent necessary to comply with Section 409A of the Code: (a) Your death;
(b) Your Disability; or (c) The occurrence of a Change in Control. Shares paid
upon conversion of the Restricted Stock Units will be registered on the books of
the Company in Grantee’s name (or in street name to Grantee’s brokerage account)
as of the date of payment in uncertificated (book-entry) form. 5. Limitation of
Rights. The Award does not confer to Grantee or Grantee’s beneficiary any rights
of a stockholder of the Company unless and until Shares are in fact issued to
such person in connection with the Award. Nothing in this Award Certificate
shall interfere with or limit in any way the right of the Company or any
Affiliate to terminate Grantee’s employment at any time, nor confer upon Grantee
any right to continue in employment of the Company or any Affiliate. From and
after the Grant Date and until the earlier of (a) the time when the Restricted
Stock Units become vested and are paid in accordance with this Award Certificate
or (b) the time when your right to receive Shares in payment of the Restricted
Stock Units is forfeited in accordance with this Award Certificate, on the date
the Company pays a cash dividend (if any) to holders of Shares generally,
Grantee shall be credited with cash per Restricted Stock Unit equal to the
amount of such dividend. Any amounts credited pursuant to the immediately
preceding sentence shall be subject to the same applicable terms and conditions
(including vesting, payment and forfeitability) as apply to the Restricted Stock
Units based on which the Dividend Equivalents were credited, and such amounts
shall be paid in cash at the same time as the Restricted Stock Units to which
they relate. 6. Payment of Taxes. Grantee will owe federal, state, and local
taxes (including FICA required by law to be withheld with respect to any taxable
event arising as a result of the vesting or



--------------------------------------------------------------------------------



 
[exhibitno1012020long-ter004.jpg]
settlement of the Award (the “Taxes”)). The withholding of Taxes shall be
mandatorily satisfied by withholding from the settlement of the Restricted Stock
Units a number of Shares having a fair market value equal to the amount required
to be withheld for the Taxes. To the extent that prior to settlement the Grantee
owes FICA, the required withholding then due shall be satisfied by reducing the
number of Restricted Stock Units then outstanding by a number of Shares having a
fair market value equal to the taxes then due, which shall include (a) the FICA
amount then due and (b) the amount of additional income tax then due as a result
of the payment of the FICA amount. In no event, however, will the fair market
value of the Shares to be withheld pursuant to this Section 6 to satisfy the
applicable withholding obligations exceed the minimum amount of taxes required
to be withheld. Grantee’s acceptance of the Award constitutes Grantee’s
acknowledgement that the Company will withhold on Grantee’s behalf a number of
Shares sufficient to satisfy the Taxes (except as provided in the foregoing
sentence). The obligations of the Company under this Award Certificate will be
conditional on such payment of the Taxes by Grantee. 7. Restrictions on Issuance
of Shares. If at any time the Compensation and Incentives Committee of the Board
(the “Compensation Committee”) shall determine, in its discretion, that
registration, listing or qualification of the Shares underlying the Restricted
Stock Units upon any securities exchange or similar self-regulatory organization
or under any foreign, federal, or local law or practice, or the consent or
approval of any governmental regulatory body, is necessary or desirable as a
condition to the settlement of the Restricted Stock Units, the Shares will not
be paid unless and until such registration, listing, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Compensation Committee. 8. Plan Controls. The terms contained
in the Plan are incorporated into and made a part of this Award Certificate and
this Award Certificate shall be governed by and construed in accordance with the
Plan. In the event of any actual or alleged conflict between the provisions of
the Plan and the provisions of this Award Certificate, the provisions of the
Plan shall be controlling and determinative. 9. Successors. This Award
Certificate shall be binding upon any successor of the Company, in accordance
with the terms of this Award Certificate and the Plan. 10. Severability. If any
one or more of the provisions contained in this Award Certificate is deemed to
be invalid, illegal or unenforceable, the other provisions of this Award
Certificate will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included. 11. Notice. Notices and
communications under this Award Certificate must be in writing and either
personally delivered or sent by registered or certified United States mail,
return receipt requested, postage prepaid. Notices to the Company must be
addressed to Denny’s Corporation, 203 East Main Street, Spartanburg, SC
29319-0001, Attn: Secretary, or any other address designated by the Company in a
written notice to Grantee. Notices to Grantee will



--------------------------------------------------------------------------------



 
[exhibitno1012020long-ter005.jpg]
be directed to the address of Grantee then currently on file with the Company,
or at any other address given by Grantee in a written notice to the Company. 12.
Clawback or Recoupment Policy. Grantee agrees that Grantee will be subject to
any compensation, clawback and recoupment policies in the Plan and that may be
applicable to Grantee as an employee of the Company, as in effect from time to
time and as approved by the Board of Directors, the Compensation Committee or a
duly authorized committee thereof, whether or not approved before or after the
Grant Date. 13. Governing Law. This Award Certificate shall be governed by the
laws of the State of Delaware, excluding any conflicts or choice of law, rule or
principle that might otherwise refer construction or interpretation of this
Award Certificate to the substantive law of another jurisdiction. 14. Section
409A Compliance. This Award Certificate is intended to be exempt from or
otherwise comply with the provisions of Section 409A of the Code. The Company
may change or modify the terms of this Award Certificate without Grantee’s
consent or signature if the Company determines, in its sole discretion, provided
that such change or modification is necessary for purposes of compliance with or
exemption from the requirements of Section 409A of the Code or any regulations
or other guidance issued thereunder.



--------------------------------------------------------------------------------



 